UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

UNITED STATES OF AMERICA,
v.

Crim. Action No. 06-141

ROBERT JENKINS,

Defendant.

ORDER

This matter comes before the Court upon the receipt of a Report and Recommendation
dated March 9, 2011, from Magistrate Judge John Facciola, that recommends revoking
Defendant’s supervised release.

Accordingly, it is this _[Q_t£day of March, 2011,

ORDERED that this case is hereby scheduled for a final hearing on violations and
consideration of the recommendation made by the Magistrate Judge in his Report and

Recommendation to the Court. The hearing shall be held on March 29, 201 l, at 9:30 a.m. in

Courtroom 28A.

') _ l
(j&> K,,&_»
COLLEEN KOLLAR-KOTELLY'
United States District Judge

/N\